8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 6/4/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann et al (US 2004/0179810) and further in view of Noda (US 2004/0101292). 
For claim 1, Haussmann et al teach a computer-implemented method, comprising:
upon identifying an initial use of a physical media disc in a media playback system, presenting at least one of a first set of informational content or menu options on a display operatively connected to the media playback system prior to commencing playback of media content stored on the physical media disc (e.g. figure 3, paragraphs 29-30, “FBI warning 302”, “trailer 304” and then “play 308”). 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); (A) Combining prior art elements according to known methods to yield predictable results; see MPEP 2143). 
Claims 12 and 18 are rejected for the same reasons as discussed in claim 1 above, wherein Haussmann et al disclose “software in paragraph 39, and Noda also disclose non-volatile memory and processor in figure 1. 
For claims 2, 13 and 19, Haussmann et al teach presenting a second set of informational content subsequent to the playback of the media content upon identification of either the initial use or the subsequent use of the physical media disc in the media playback system (e.g. figure 3, paragraphs 29-30, “FBI warning 302”, “trailer 304” and then “play 308”).

Claims 7, 16 and 22 are rejected for the same reasons as discussed in claim 1 above, wherein Noda also teach presenting an option to present a setup menu via the display upon identification of the subsequent use of the physical media disc in the media playback system (e.g. figures 9-10). 
For claims 8, 17 and 23, Haussmann et al teach presenting one or more movie trailer contents subsequent to playback of the media content (e.g. figure 3, paragraphs 29-30, “trailer 304”, “Bonus Materials 314”, “Sneak Peeks 316”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to playback “trailer 304”, “Bonus Materials 314”, “Sneak Peeks 316” subsequent to playback of the media content since the function of the optical playback apparatus is the same. ((C) Use of known technique to improve similar devices (methods, or products) in the same way; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see MPEP 2143). 
For claim 3, Haussmann et al teach the second set of informational content comprises at least one of a dub credits screen, an intellectual property rights card, a commentary disclaimer card, or an international warning card (e.g. figure 3, paragraphs 29-30, “FBI warning 302”). 
	Claims 4, 14 and 20 are rejected for the same reasons as discussed in claim 1 above, wherein Noda also teach storing identification information identifying the physical 
Claim 5 is rejected for the same reasons as discussed in claim 1 above, wherein Noda also teach identification of the subsequent use of the physical media disc in the media playback system comprises accessing the memory of the media playback system to check for the identification information upon insertion of the physical media disc into the media playback system. (e.g. paragraph 41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484